Case: 14-10394    Date Filed: 09/22/2014   Page: 1 of 2


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-10394
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 3:04-cr-00303-HES-MCR-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

WENDELL J. BARTLEY,
a.k.a. Poochie,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (September 22, 2014)

Before TJOFLAT, JORDAN, and ROSENBAUM, Circuit Judges.

BY THE COURT:
              Case: 14-10394     Date Filed: 09/22/2014   Page: 2 of 2


      Robert Godfrey, appointed counsel for Wendell J. Bartley in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Bartley’s convictions and sentences are

AFFIRMED.




                                         2